ORDER
MICHAEL LEE BLOCK of BURLINGTON, who was admitted to the bar of this State in 1990, having been temporarily suspended from the practice of law by Order of the Court filed April 20, 2004, pursuant to Rule 1:20-15(k), effective May 22, 2004, for failure to satisfy a fee arbitration award;
And the Disciplinary Review Board and the Office of Attorney Ethics having reported to the Court that respondent now has satisfied the award and has paid a sanction to the Disciplinary Oversight Committee as required by the Court;
And good cause appearing;
It is ORDERED that MICHAEL LEE BLOCK is restored to the practice of law, effective immediately.